Mr. Chief Justice Moore
delivered the opinion of the Court.
This is a proceeding in disbarment.
In the complaint against respondent it is alleged: That one Barbara Barker employed him to file an action on her behalf; that he accepted the employment and was paid the full amount of the fee charged by him, together with the docket fee required for filing the action; that no *248action ever was filed by him on behalf of complainant, notwithstanding that more than- twenty months elapsed after he accepted the employment and that he was requested to do so on numerous occasions; that he did nothing on behalf of his client and did not refund or offer to refund the moneys received by him from her.
Respondent filed an answer in which he admitted the allegations of the complaint. As an explanation of his conduct he alleged that his failure to act was due. entirely to a “mental depressive condition amounting to an illness,” which prevented him from doing his duty. The court appointed Jacob L. Sherman, of the Denver Bar, Master to hear the evidence and the matter is now before the court for consideration on his report. Respondent did not appear at the hearing, nor was any evidence offered on his behalf.
Upon consideration of the Master’s report and on review of the record made at the hearing; the report and recommendation of the Master is adopted and approved. Accordingly it is ordered that the respondent Joseph C. Boulder be, and he is hereby indefinitely suspended from the practice of law in all courts of the State of Colorado, and he -is enjoined and prohibited from exercising any of the privileges or performing any of the duties or functions of an attorney at law until further order of the court in the premises.